Citation Nr: 1513748	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-29 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) while in the Army National Guard from June 6, 1963 to November 28, 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In his substantive appeal, the appellant requested a hearing at the New York RO.  A hearing was scheduled for February 2014 but he failed to appear.  As the Board has received no request for a postponement or good cause for the appellant's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he suffers a current back disability due to an injury to his spine sustained during his period of ACDUTRA in 1963.  He further states that he underwent 3 subsequent operations while enlisted with the Rhode Island (RI) National Guard, and was discharged in 1965 because of a back disability.  See December 2010 Statement in Support of Claim; see also October 2012 VA Form 9.

In support of his claim, the appellant submitted a December 1965 NGB Form 22, which notes that the appellant was discharged from RI National Guard by reason of a "physical disability" via "S[pecial] O[rder] 65." 

It appears that no attempts have been made to obtain the appellant's RI National Guard service treatment and personnel records, including the Special Order 65 as referenced on the NGB Form 22.  Thus, any such records should be obtained on Remand.
Accordingly, the case is REMANDED for the following action:

1.  Request all available service treatment and personnel records pertaining to the appellant's Rhode Island National Guard service (A Battery, 3rd Howitzer Battalion, 103rd Artillery).

All efforts to obtain these records should be memorialized in the appellant's claims file.

2.  After completion of the above and any additional development deemed necessary, readjudicate the appeal.  Furnish a supplemental statement of the case as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

